Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 01-31-2020. 
Claims 1, 4, 6, 7, 9, 15, and 20, have been amended by Examiner’s AMENDMENT; Claims 2-3, 5, and 8 have been cancelled, by EXAMINER’S AMENDMENT.













USC § 101 Analysis
Claims 1, 15, and 20, and dependent claim(s) 4, 6-7, 9-14, and 16-19, are directed to a technical solution to a technical problem associated with decreasing processor utilization, and processing times and decreased network utilization arising from increased efficiency in locating a target user in comparison to legacy methods which relied upon multiple iterative brute force search attempts in trying to select best keywords for use in a search for other users, and then iteratively accessing different profiles to find a best match, as detailed in Applicant’s specification, including pages 8-9, specifically, 
“extracting a plurality of user feature profiles for a plurality of users of a social network hosted by at least one social network server, each user feature profile being structured and including a plurality of user features extracted from unstructured user generated text, indications of participation in groups, and structured user profiles;
training a clustering-component of the model to cluster the plurality of user feature profiles;
training a matching-component of the model to compute a distance score indicative of statistical similarity between a feature profile of a target user and features profiles of other users of a same cluster, using a training dataset of pairs of user feature profiles extracted from common clusters, each pair assigned a distance score label; 
providing the model for:
identifying a certain cluster of a certain user; and
 computing distance scores between the user feature profile of the certain user and other user feature profiles of other users of the certain cluster for selecting a subset of the other users;
wherein the communication session is established between an initiating client terminal of the certain user and the target client terminal of a user selected by the initiating client terminal from the subset;
wherein the distance score label of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair;
           wherein after the communication session is established, an indication of the distance score is obtained from the initiating client terminal for update of the label of the respective pair, and updating the matching-component of the model;
           wherein the clustering-component is trained to cluster user feature profiles according to a selected target subset of user features and to not cluster the user feature profiles according to a selected variable subset of user features;
wherein the user feature profiles are clustered using an unsupervised clustering model implementation of the clustering-component having a plurality of adjustable parameters that are set during the training of the clustering-component;
wherein the matching-component is implemented based on a regression model;
wherein the distance scores are calculated for tens of thousands of user feature profiles;
wherein the clustering-component is trained to cluster the tens of thousands of the user features to at least hundreds of clusters”.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

35 USC § 103 
Closest prior art of record, Modarresi (US 10,909,145), Alkov (US 9,563,688) and Non-Patent Literature (NPL), Can, are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Between 9th of August 2022, and 7th of September 2022, Examiner and attorney Martin Moynihan discussed Examiner Amendments in view of prior art available to the Examiner.
On 7th of August, 2022, Examiner and attorney agreed upon authorized claim amendments pursuant to attached agenda. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 4, 6, 7, 9, 15, and 20, have been amended by Examiner’s AMENDMENT; Claims 2-3, 5, and 8 have been cancelled, by EXAMINER’S AMENDMENT ---

AMENDMENT TO CLAIMS
1.	(Currently Amended) A computer implemented method for training a machine learning model for establishing a communication session, comprising:
extracting a plurality of user feature profiles for a plurality of users of a social network hosted by at least one social network server, each user feature profile being structured and including a plurality of user features extracted from unstructured user generated text, indications of participation in groups, and structured user profiles;
training a clustering-component of the model to cluster the plurality of user feature profiles;
training a matching-component of the model to compute a distance score indicative of statistical similarity between a feature profile of a target user and features profiles of other users of a same cluster, using a training dataset of pairs of user feature profiles extracted from common clusters, each pair assigned a distance score label; 
providing the model for:
identifying a certain cluster of a certain user; and
 computing distance scores between the user feature profile of the certain user and other user feature profiles of other users of the certain cluster for selecting a subset of the other users;
wherein the communication session is established between an initiating client terminal of the certain user and the target client terminal of a user selected by the initiating client terminal from the subset;
wherein the distance score label of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair;
           wherein after the communication session is established, an indication of the distance score is obtained from the initiating client terminal for update of the label of the respective pair, and updating the matching-component of the model;
           wherein the clustering-component is trained to cluster user feature profiles according to a selected target subset of user features and to not cluster the user feature profiles according to a selected variable subset of user features;
wherein the user feature profiles are clustered using an unsupervised clustering model implementation of the clustering-component having a plurality of adjustable parameters that are set during the training of the clustering-component;
wherein the matching-component is implemented based on a regression model;
wherein the distance scores are calculated for tens of thousands of user feature profiles;
wherein the clustering-component is trained to cluster the tens of thousands of the user features to at least hundreds of clusters.

	2.	(Cancelled).

	3.	(Cancelled).

	4.	(Currently Amended) The method of claim 1, further comprising: 
receiving from the initiating client terminal, an indication of no selection of the subset of the other users included in the certain cluster;
updating labels of pairs of the certain user and each of the subset of the other users with an indication of a maximal distance score;
updating the clustering-component and matching-component of the model with the updated labels of the pairs; 
computing updated clusters by the updated clustering-component;
computing updated distance scores by the updated matching-component; and
receiving a new selection of a new subset of other users included in a new certain cluster presented on the initiating client terminal.
	
	5.	(Cancelled).

	6.	(Currently Amended) The method of claim 1, wherein the target subset of the user features are selected from the group consisting of: words extracted from an employee title, department, business unit, and country, user identification profile, ranking in the social network, membership in groups of the social network, and words extracted from personal posted text, and wherein the selected variable subset of user features include personal interests. 	

	7.	(Currently Amended) The method of claim 1, wherein each user feature profile is labelled with a label obtained from the selected target subset of the user features. 

	8.	(Cancelled).

	9.	(Currently Amended) The method of claim 1, wherein the plurality of user feature profiles are clustered to a number of clusters selected from the range 500-550 when a number of the plurality of user features profiles is 40000-50000.

	10.	(Original) The method of claim 1, wherein features extracted from structured user profiles are selected from the group consisting of: department, role, job profile, and geographic location.

	11.	(Original) The method of claim 1, wherein features extracted from an analysis of at least one of:
unstructured user generated content posted on personal pages of the social network by users, members of users in special interest groups of the social network, and structured user profiles, are selected from the group consisting of: seniority, organization level distance, title, department, job description, author style, topic modelling, and expertise level and/or personal interest level.

	12.	(Original) The method of claim 1, wherein at least one feature of the feature profile is computed from an analysis of membership in special interest groups of the social network is selected from the group consisting of: unstructured activity in each respective group, number of posts in each respective group, administrator status in groups, number of likes posted in each respective group, and number of group related keywords used in posts in the respective groups.

	13.	(Original) The method of claim 1, wherein the feature profiles include a feature indicative of a seniority and expertise level of the respective user computed by a heuristic mapping of words extracted from an employee title associated with a profile of the respective user posted on the social network.

	14.	(Original) The method of claim 1, wherein the extracting, the training the clustering-component, the training the matching-component, and the providing the model are iterated at spaced apart time intervals for dynamically updating the model using updated user features.

	15.	(Currently Amended) A computer implemented method for establishing a communication session between an initiating client terminal and a target client terminal selected by a trained machine learning model, comprising:
	receiving a request from an initiating client terminal of a certain user of a social network hosted by at least one social network server;
	accessing a certain cluster computed by a clustering-component of the model, the certain cluster storing feature profiles of the certain user and other users of the social network, each user feature profile being structured and including a plurality of user features extracted from unstructured user generated text, indications of participation in groups, and structured user profiles; 
	computing, by a matching-component of the model, a distance score indicative of statistical similarity between a feature profile of the certain user and the features profiles of other users included in the certain cluster;
	receiving, from the initiating client terminal, a selection of one of a subset of the other users; and
	establishing the communication session between the initiating client, and the target client terminal of the selected one user;
wherein the distance score label of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair;
           wherein after the communication session is established, an indication of the distance score is obtained from the initiating client terminal for update of the label of the respective pair, and updating the matching-component of the model;
           wherein the clustering-component is trained to cluster user feature profiles according to a selected target subset of user features and to not cluster the user feature profiles according to a selected variable subset of user features;
           wherein the user feature profiles are clustered using an unsupervised clustering model implementation of the clustering-component having a plurality of adjustable parameters that are set during the training of the clustering-component;
 	wherein the matching-component is implemented based on a regression model;
wherein the distance scores are calculated for tens of thousands of user feature profiles;
wherein the clustering-component is trained to cluster the tens of thousands of the user features to at least hundreds of clusters.

	16.	(Original) The method of claim 15, further comprising receiving from the initiating client terminal a target value of a certain user specific parameter, and wherein the statistical similarity is computed by matching user feature profiles of the cluster to the certain user specific parameter.

	17.	(Original) The method of claim 15, wherein the distance score of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair.

	18. 	(Original) The method of claim 17, further comprising, after establishing the communication session, obtaining an indication of the distance score from the client terminal for update of the label of the respective pair, and updating the matching-component of the model.

	19.	(Original) The method of claim 18, further comprising: 
receiving from the initiating client terminal, an indication of no selection of the subset of the other users included in the certain cluster;
updating labels of pairs of the certain user and each of the subset of the other users with an indication of a maximal distance score;
updating the clustering-component and matching-component of the model with the updated labels of the pairs; 
computing updated clusters by the updated clustering-component;
computing updated distance scores by the updated matching-component; and
receiving a new selection of a new subset of other users included in a new certain cluster presented on the initiating client terminal.

	20.	(Currently Amended) A system for training a machine learning model for establishing a communication session, comprising:
	at least one hardware processor executing a code for:
extracting a plurality of user feature profiles for a plurality of users of a social network hosted by at least one social network server, each user feature profile being structured and including a plurality of user features extracted from unstructured user generated text, indications of participation in groups, and structured user profiles;
training a clustering-component of the model to cluster the plurality of user feature profiles;
training a matching-component of the model to compute a distance score indicative of statistical similarity between a feature profile of a target user and features profiles of other users of a same cluster, using a training dataset of pairs of user feature profiles extracted from common clusters, each pair assigned a distance score label; 
providing the model for:
identifying a certain cluster of a certain user; and
 computing distance scores between the user feature profile of the certain user and other user feature profiles of other users of the certain cluster for selecting a subset of the other users;
wherein the communication session is established between an initiating client terminal of the certain user and the target client terminal of a user selected by the initiating client terminal from the subset;
 	wherein the distance score label of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair;
           wherein after the communication session is established, an indication of the distance score is obtained from the initiating client terminal for update of the label of the respective pair, and updating the matching-component of the model;
           wherein the clustering-component is trained to cluster user feature profiles according to a selected target subset of user features and to not cluster the user feature profiles according to a selected variable subset of user features;
           wherein the user feature profiles are clustered using an unsupervised clustering model implementation of the clustering-component having a plurality of adjustable parameters that are set during the training of the clustering-component;
 	wherein the matching-component is implemented based on a regression model;
wherein the distance scores are calculated for tens of thousands of user feature profiles;
wherein the clustering-component is trained to cluster the tens of thousands of the user features to at least hundreds of clusters.












Allowable Subject Matter
Claims 1, 4, 6-7, and 9-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Modarresi (US 10,909,145), Alkov (US 9,563,688) and Non-Patent Literature (NPL), Can, disclose training a machine learning model associated with a communications session by employing a plurality of user feature profiles for a plurality of users of a social network hosted by at least one social network server, each user feature profile including a plurality of user features extracted from user data, the clustering model to cluster pluralities of user features, training the model to compute a distance score indicative of statistical similarity between a feature profile of a target new user and features profiles of other users of a same cluster, using a training datasets of pairs of user features extracted from common clusters, each pair assigned a distance score, computing distance scores between user features, they do not explicitly disclose: 
“wherein the communication session is established between an initiating client terminal of the certain user and the target client terminal of a user selected by the initiating client terminal from the subset;
wherein the distance score label of each pair is computed as a statistical distance indicative of correlation score between the feature profiles of the users of the respective pair, or assigned a value denoting a maximal distance score provided by one of the users of the respective pair, or assigned a value denoting minimal distance score provided by one of the users of the respective pair;
           wherein after the communication session is established, an indication of the distance score is obtained from the initiating client terminal for update of the label of the respective pair, and updating the matching-component of the model;
           wherein the clustering-component is trained to cluster user feature profiles according to a selected target subset of user features and to not cluster the user feature profiles according to a selected variable subset of user features;
wherein the user feature profiles are clustered using an unsupervised clustering model implementation of the clustering-component having a plurality of adjustable parameters that are set during the training of the clustering-component;
wherein the matching-component is implemented based on a regression model;
wherein the distance scores are calculated for tens of thousands of user feature profiles;
wherein the clustering-component is trained to cluster the tens of thousands of the user features to at least hundreds of clusters”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 15, and 20, and dependent claim(s) 4, 6-7, 9-14, and 16-19, are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art below is made of record and NOT relied upon, though it is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    5381
    5674
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682